 THIOKOL CHEMICAL CORPORATION547with those in voting group (d),18 and the Regional Director conductingthe election is instructed to issue a certification of representatives tothe union selected by a majority of the employees in the pooled pro-duction and maintenance group, which the Board, in such circum-stances, finds to be appropriate for the purposes of collective bargain-ing.[Text of Direction of Elections omitted from publication.]CHAIRMAN FARnuiR took no part in the consideration of the aboveDecision and Direction of Elections.>e If the votes are pooled,they are to be talliedin the following manner : The votes forthe unions seeking separate units shall be counted as valid votes,but neither for noragainst the unions seeking to represent the more comprehensive production and mainte-nance unit;all other votes are to be accorded their face value whether for representationby a union seeking the more comprehensive group or for no union,Thiokol Chemical Corporation(LonghornDivision)andLocalUnion No.324 of TheInternational Brotherhood of ElectricalWorkers,' PetitionerThiokol Chemical Corporation(Longhorn Division)andInterna-tional ChemicalWorkers Union, AFL,2 PetitionerThiokol Chemical Corporation(Longhorn Division)andPlumb-ers and Steamfitters,Local No.301, AFL,3-Petitioner.Cases Nos.16RC 1633, 16-RC-1633, 16-RC-1661) 16-RC-1665, and 16-RC-1666.August 10,1955-DECISION AND DIRECTION OF ELECTIONSUponseparate petitions duly filed under Section 9_ (c) of the Na-tional Labor Relations Act, a consolidated hearing was held before J.Howard Stark,hearing officer.The,hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is a Delaware corporation,with plantsin severalStates,engaged primarily in the manufacture of chemicals and syn-thetic rubber.The Employer's Longhorn Division(Karnack,Texas)operation is the only operation of the Employer`involved here.There,the Employer,under a cast-plus-fixed-fee contract with the UnitedStatesGovernment,provides the maintenance for a"mothballed"TNT plant,and also maintains and operates a rocket propellant plant.The legal title to these plants,all equipment and materials used, andall products manufactured, is at all times vested in the Government.1 Herein called the IBEW,0 Herein called the Chemical Workers.aHerein called the Plumbers.The Plumbers name appears as amended at the hearing.113 NLRB No. 59. ,548DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer contests the Board's jurisdiction herein on the groundsthat (a) it is not the "employer," within the meaning of the Act, ofthe employees involved, asserting that by virtue of the many govern-mental controls to which it is subjected under its contract, it is merelyan agent and that the Government is actually the employer; and (b) itis not engaged in "commerce" within the meaning of the Act.As to its first contention, it is clear from an examination of its con-tract with the Government the Employer retains the initial responsi-bility to effect the hire and discharge of the workers at the LonghornDivision operation, as well as most, if not all, of the other usual man-agement prerogatives.Thus, although many of the Employer's initialdecisions may remain subject to the review and approval of the Gov-ernment, a fact necessitated by the desire of the Government to con-trol the "cost" feature of the "cost-plus" contract, the Employer re-tains a definite area of effective control over the labor relations at theLonghorn Division operation. In these circumstances, we find, con-trary to the Employer's contention, that it is the "employer" of theemployees involved within the meaning of Section 2 (2) of the Act.'As to its second contention, during the past year the Employer soldand delivered directly across State lines products produced in itsplants having a total value in excess of $3,000,000.Moreover, al-though security measures prevented the Employer's witnesses fromrevealing the figures exactly, they did testify that the Longhorn Divi-sion Government contract had a "multimillion dollar" value, and thatduring the past year the Employer had earned a fee of $56,000, overand above all expenses, for its services pursuant to that contract.Asthis $56,000 figure represents only the Employer's annual fee fromservices it provided, the total annual value of the services renderedpursuant to the "multimillion dollar" contract would appear to be farin excess of $100,000.Thus, it is apparent, that considering either themagnitude of the Employer's multistate operations,5 or the value ofits,Longhorn Division's services pursuant to the defense contract,' theEmployer's business meets the Board's jurisdictional standards.Accordingly, we find that the Employer is engaged in commercewithin the meaning of the Act and that it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organizations involved claim to represent certain em-ployees of the Employer.?A Garner Aviation Service Corporation,101 NLRB 517,518, and cases there cited ;Gar-ner AviationSe> viceCorpwation,111 NLRB 191;Great Southern Chemical Corporation,96 NLRB 1013,1014-1015.5 SeeAmerican Steel Foundries.112 NLRB 531,footnote1; Jonesboro Grain DryingCooperative,110 NLRB 481.e See EIDupont De Nemoursand Company(Indiana Ordnance Works),112 NLRB434.T International Association of Machinists,AFL, hereincalled the Machinists,was per-initted tointervene inCase No.16-RC-1661on the basis of its adequate showing of interestin the unit it sought. THIOKOL CHEMICALCORPORATION5493.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, in each of thecases consoli-dated herein.4.The Employer's Longhorn Division here involved consists of twoplants, plant #1 and plant #3, located on the 8,500 acre LonghornOrdnance Works reservation, near Karnack, Texas." Activation of theLonghorn Division commenced in early 1953. The employer's functionthere, to date, has been largely limited to that of a maintenance opera-tionand, as a consequence, most of the employees involved herein maybe generally classified as maintenance employees.There is no historyof collective bargaining for any of the employees at the LonghornDivision.The Chemical Workers, the Petitioner in Case No. 16-RC-1661,seeksto represent a plantwide unit of production and maintenanceemployees.Such a unit is presumptively appropriate.'Accordingly,no reasonsbeing advanced to the contrary herein, we find that the pro-duction and maintenance unit sought by the Chemical Workers con-stitutes an appropriate unit.The other petitioners herein desire, basically,10 to represent variousseparatecraft units, as follows: In Case No. 16-RC-1665, the Plumb-ers seeksa unit of plumbers and pipefitters and their apprentices. InCase No. 16-RC-1666, the Plumbers seeks a unit of carpenters andtheir apprentices and helpers, and a separate unit of millwrights andtheir apprentices and helpers."In Case No. 16-RC-1632, the IBEWseeksa unit of instrument repairmen and their apprentices. In CaseNo. 16-RC-1633, the IBEW petitioned for a unit of all maintenanceelectricians, linemen, and their apprentices.The Machinists, the In-tervenor in Case No. 16-RC-1661, seeks a separate unit of tool- anddie-makers, machinists, and their apprentices and helpers.With respect to the foregoing unit requests, the Employer contendsthat only a plantwide unit is appropriate and that the separate unitssought are inappropriate, in substance, because (a) the Employer'splantis a basicindustry and is highly integrated; (b) the Employer'sother plants, and ordnance plants in general, are organized on a plant-wide basis; and (c) with respect to the Plumbers' requests, that thePlumbers are not the traditional representative for two of the unitsthey seek (carpenters and millwrights).As to contentions (a) and8 There is a third plant located on the reservation, plant #2, which is operated byanother company having no corporate relationship to the Employer here.8 Southern Paperboai d Corporation,1 12 NLRB 302.10 The Plumbers, the IBEW, and the Machinists sought to include certain other classi-fications of employees with their basic craft unit requestsThese unit placement issuesare discussedinfra11The Plumbers, in this case, originally petitioned only for a unit of carpenters.At thehearing, presenting an adequate showing of interest among the millwrights and withoutobjection of the other parties, the Plumbers were permitted to amend their petition toseek alsoa separateunit of millwrights. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) above, they are insufficient under Board doctrine to preclude theseparaterepresentation of employees on less than a plantwide basis,provided the requisites for such separate representation are otherwisemet."Moreover, contention (c) is relevant only to severance cases-which the instantcase is not.13Accordingly, we reject the Employer'scontention that only the plantwide unit is appropriate.There appears to be no dispute as to the craft status of the variousmaintenancegroups sought to be represented herein.The record re-vealsundisputed testimony to the effect that, although no formal train-ing orapprentice programs are presently established at the LonghornDivision, when employees are hired into the various maintenanceclassifications here involved, they are required to have already under-gone extensivetraining and experience, and have for the most partalready acquired a journeyman's status in their respective craft; andthat these various groups of employees work at the skills of their craft,without interchange with other employees, and, for the most part,under separate supervision.From the foregoing, we find, that insofar as the Plumbers seeks torepresent a separate unit of plumbers and pipefitters, and the Machin-ists a separateunit of tool- and die-makers and machinists, that eachof these groups is composed of craftsmen having duties and interestsclearly separable from the other employees herein, and that each mayproperly indicate their choice of representatives as a separate votinggroup.As noted, the IBEW sought separateunitsof electricians and instru-ment repairmen.However, it appears from the record that theinstru-ment repairmen work exclusively upon instruments of an electricalnature,and that some of the electricians work under the same imme-diate supervision as do the instrument repairmen.From this record,it appears that the instrument repairmen and the electricians arecraftsmen having essentially the same interests, and we shall thereforeplace them in the same voting group.14With respect to the Plumbers' requests for separate units of carpen-ters and millwrights, in view of the similar nature of the duties andinterests of these craftsmen, we shall, in accord with the alternate unitrequest of the Plumbers, and as has often been done in the past, com-bine the carpenters and the millwrights herein, into a single votinggroup 15There remains for consideration issues concerning the unit place-ment of welders, air-conditioning mechanics, instrument mechanics-electrical, machine shop inspectors, and the tool crib attendants.Is Southwestern Portland Cement Company,110 NLRB 1388;Beaunit Mills,Inc.,109NLRB 651, 652-653.13Mock, Judson, Voehringer Company of North Caroltina, Inc.,110 NLRB 437.14 SeeBuickMotorDcvision, General Motors Corporattion Jet Plant,105 NLRB 488.25 SeeMontgomery Ward &Co., 110 NLRB 256;The Kroger Co.,103 NLRB 218, 219. THIOKOL CHEMICAL CORPORATION551Welders:The Plumbers and the Machinists seek to include in theirvoting groups any welders who are regularly assigned to work withthe craftsmen they seek.However, it is clear from the record thatthe welders work out of a pool and are not regularly assigned to anyof the craft groups herein.Accordingly, we shall not include thewelders in any of the craft voting groups but instead shall includethem in the production and maintenance voting group, hereinafterdescribed.16Air-conditioning mechanics :The Plumbers would include the air-conditioning mechanics with the voting group of plumbers and pipe-fitters, which we have heretofore found may be an appropriate unit.The Employer contends the air-conditioning mechanics are sepa-rately supervised and would not so include them.The record showsthat the air-conditioning mechanics, or refrigeration mechanics, al-though working under different immediate supervision from the pipe-fitters and plumbers, have undergone similar training, perform quitesimilar duties, and receive the same rates of pay as the pipefittersand plumbers.Their pipefitting and plumbing skills are, however,utilized solely upon the installation and maintenance of air-condition-ing and refrigeration equipment. In these circumstances, we shallinclude them in the voting group with the pipefitters and plumbers.17Instrument mechanics-electrical:The IBEW would include aclassification entitled instrument mechanic-electrical in the unit ofinstrument repairmen it sought in Case No. 16-RC-1632. The record,however, fails to establish that the Employer has any such classifica-tion of employees.We shall, therefore, not include the term instru-ment mechanic-electrical in the description of the electrician-instru-ment repairmen voting group.Machine shop inspectors:The Machinists would include machineshop inspectors in the tool- and die-makers unit.The Employer'scontention that it has no such employee classification is undisputed.We therefore shall not include this classification in the tool- and die-maker voting group.Tool crib attendants:The Machinists would include these em-ployees in the voting group of tool- and die-makers.The tool cribattendants are not craftsmen.The Employer's contention that thetool crib attendants issue tools not only to tool- and die-makers andmachinists, but to all classifications of employees as well, is undis-puted.It further appears that these tool crib employees are not inthe same department or line of progression as the tool- and die-makersand machinists.Accordingly, we shall exclude the tool crib attend-10 Cf.Clayton &Lambert ManufacturingCompany, Ordnance Division,111 NLRB 540:;RayonierInc.,111 NLRB 1090.17 SeeAutomaticHeating and EquipmentCompany,100NLRB571, 572--573.379288-56-vol. 113-36 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDantsfrom the tool- and die-maker voting group and shall includethem in the production and maintenance voting group.18In view of the foregoing, we shall direct that elections be conductedin the following voting groups of employees at the Employer's Long-horn Division operation :(1)All plumbers, pipefitters, and air-conditioningmechanics andtheir helpers.(2)All millwrights and carpenters, and their helpers, but exclud-ing the "inside millwrights." le(3)All maintenance electricians, maintenance linemen, andinstru-ment repairmen and their helpers.(4)All tool- and die-makers and machinists, including floor Ina-chinists 20 and leadmen 21 and their helpers.(5)All production and maintenance employees, includinglaborersand janitors, but excluding employees in voting groups (1) through(4), office clerical employees, professional employees, guards, andsupervisors as defined in the Act.If a majority of the employees in each, or any, of voting groups(1), (2), (3), and (4) select the labor organization seeking to repre-sent them separately, those employees will be taken to have indicatedtheir desire to constitute a separate appropriate unit and the'RegiohalDirector conducting the elections is instructedto issue acertificationof representatives to the labor organization thus selected in each group,which the Board, in such circumstances, finds to be an appropriateunit for purposes of collective bargaining. If a majority of the em-ployees in each of voting groups (1), (2), (3), and (4) vote for thelabor organizations seeking to represent them separately and if amajority of the employees in voting group (5) vote for the ChemicalWorkers, the Regional Director is instructed to issue a certification ofrepresentatives to the Chemical Workers for a separate-unit of em-ployees described in voting group (5) which the Board, under, thecircumstances,finds appropriate for the purposes of collectivebargaining.On the other hand, if a majority of the employees in each, or any,of voting groups (1), (2), (3), and (4) do not vote for the labororganization which is seeking to represent themin a separate unit,the employees in each such group will be included in, and their votesSeeThe Venda Company,110 NLRB 807.iB See footnote 20,infra.The Plumbers and the Machinists agreed, without objection by any of the other parties,that the so-called "inside millwrights" or "floor machinists" work regularly with' themachinists, perform only machinists' duties, and, properly, should beclassified as ma-chinists.Accordingly, we shall include these employees in the voting group with themachinists.aiThe Machinists sought the inclusion of the leadmen in the tool- and die-makers votinggroupThe other patties expressed no objection.However, the record is silent as to thescope of the leadmen's dutiesIn view of tliis, and the fact that none of the other unit re-quests involved leadmen, we shall permit the leadmen to vote with the tool- anddie-makersvoting group subject to being challengedas possessingsupervisory authority. CATERPILLAR TRACTOR CO.553pooled with those of, voting group (5),22 and the Regional Directorconducting the elections is instructed to issue a certification of repre-sentatives to the labor organization selected by a majority of the em-ployees in the pooled group which the Board, in such circumstances,finds to be a unit appropriate for the purposes of collective bargaining.5.The Employer contends that no election should be directed hereinearlier than January 1, 1956, because it will not be engaged in fullproduction before that time and, as a consequence, will not have arepresentative complement of employees until that time.The Em-ployer admits in its brief that it cannot predict with accuracy the dateon which full production will begin.Such a date hinges upon thereceipt of Government orders by the Employer.Further, the Em-ployer's general manager testified at the hearing that employees werepresently working in almost every classification that the Employerwould ever utilize and that at peak production the working forcewould be "about double" that now in effect. In such circumstances,we find that the Employer's present complement of employees consti-tutes a substantial and representative segment of the employees to beemployed eventually at the Employer's Longhorn Division, and shall,in accordance with our usual practice in such situations, direct animmediate election herein 23[Text of Direction of Elections omitted from publication.]J "If the votesare pooled, theyare to be talliedin the following manner : Thevotes forthe unions seeking the separate unit shall be counted as valid votes, but neither for noragainst the union seekingto representthe more comprehensive unit;all other votes areto be accordedtheir face value, whetherfor representationby theunion seeking the com-prehensivegroup or forno union.23General Electric Company,112 NLRB 839;Simmons Company,112 NLRB 83.Caterpillar Tractor Co.andDistrict No. 55, International Asso-ciation of Machinists,A.F.L.Case No. 13-CA-169. August 11,1955DECISION AND ORDEROn October 15, 1954, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.1The Respondent's request for oral argument is hereby denied as, in our opinion, therecord and the Respondent's exceptions and brief,adequately present the issues and thepositions of the parties.113 NLRB No. 37.